DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-21 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a control system that is communicatively coupled to the at least one antenna and that is configured to: determine a position, relative to a reflector, for an active antenna of the at least one antenna based on a first angular width, radio frequency signals receivable from the active antenna at the position, being equal to a second angular width, determined as a function of an average distance between antenna towers near the at least one antenna relative to the reflector.
 	Labadie and Brennan – both of record and cited in the previous office action - are cited as teaching some elements of the claimed invention including an antenna system, a control system that determines a position for an active antenna relative to a reflector; and adjust the active antenna to the position relative to the reflector.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of a method including determining, by a control system comprising a processor, a position for an active antenna of at least one antenna relative to a reflector based on a first angular width, of radio frequency signals determined to be receivable from the active antenna at the position, being equal to a second angular width, determined as a function of an average distance between antenna towers from which the at least one antenna is able to receive respective signals, wherein the control system and the reflector are coupled to the at least one antenna. 
 	Labadie and Brennan are cited as teaching some elements of the claimed invention including an antenna system, a processor, and a control system that determines a position for an active antenna relative to a reflector, and adjusting, by the control system, the active antenna to the position relative to the reflector.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 15, patentability exists, at least in part, with the claimed features of a control system that is configured to: determine a position, relative to the reflector, for an active antenna of the at least one antenna based on a first angular width, of radio frequency signals receivable from the active antenna at the position, being equal to a second angular width, determined as a function of an average distance between antenna towers within a signaling range of the unmanned aerial vehicle, resulting in a determined position relative to the reflector. 
 Labadie and Brennan are cited as teaching some elements of the claimed invention including an unmanned aerial vehicle, a body, a network, an antenna system, a control system that determines a position for an active antenna relative to a reflector, and adjust the active antenna to the determined position relative to the reflector. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845